Citation Nr: 1452475	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the wrists.

2. Entitlement to service connection for arthritis of the elbows.

3. Entitlement to service connection for arthritis of the hands.

4. Entitlement to an initial rating in excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958 and from December 1958 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case was subsequently transferred to the RO in Waco, Texas.  The Board most recently remanded this case in August 2013. 

As noted in the August 2013 decision, the claim of service connection for arthritis of the hands, wrists, and elbows did not need to be reopened because new and material evidence was received in February 2004, within the appeal period for the prior, May 2003 rating decision.  See 38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis of the hands and an initial rating in excess of 10 percent for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show an in-service incurrence to the wrists or that the current wrist arthritis is related to service-connected arthritis in the spine or thumbs.

2. The evidence does not show a current right elbow disability or that the left elbow disability is causally related to service or to service-connected arthritis in the spine or thumbs.


CONCLUSIONS OF LAW

1. The criteria for service connection for wrist arthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
	
In February 2004, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In August 2014, prior to issuance of a supplemental statement of the case, the AOJ sent another letter with an attachment explaining the basis for proving secondary service connection.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's wrist and elbow claims in April 2012, November 2013, and August 2014.  The Veteran's representative suggested that the August 2014 opinion is inadequate because it was provided by a cardiologist and not an orthopedic specialist.  Doctors are educated on the entire body and are competent to give opinions on matters of general medicine, even if the specific matter is not in their area of specialty.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); 38 C.F.R. § 3.159(a)(1).  The cardiologist is competent to provide the opinion referenced here.  See id.  The Board recognizes problems with the November 2013 opinion.  However, that opinion is not relied upon as the basis for denial in this case and the other opinions are adequate for decision purposes.  

Following the August 2013 remand directives, the Agency of Original Jurisdiction (AOJ) obtained additional VA treatment records, sent the Veteran additional notice on secondary service connection, and obtained an additional examination.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Finally, service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose a disability of the musculoskeletal system as this requires specialized knowledge and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements were detailed and consistent.

Wrists

The criteria for service connection for arthritis of the wrists have not been met.  See  38 C.F.R. § 3.303.

The evidence shows the Veteran has a current wrist disability.  The VA examiner in November 2013 diagnosed pain, strain, and arthritis beginning in 2000.  

However, the evidence does not show an in-service incurrence of wrist pain.  Service treatment records are silent for any complaints of or treatment for wrist pain or injury.  In the August 1975 exit examination, the Veteran marked swollen or painful joints.  However, when he elaborated on this symptom, he noted the right shoulder, left elbow, and back as sources of pain.  He has not identified any in-service injury or onset of symptoms.  Instead, he said he was told arthritis could spread across the body, asserting an argument more similar to secondary service connection.  See Letter dated December 2004.  

A chronic disease, such as arthritis, will be presumed to have begun in service if manifest to a compensable degree within a year after service.  38 C.F.R. §§ 3.307, 3.309.  Here, however, there is no evidence of wrist arthritis manifesting within a year of separation from service, and thus the presumption does not apply.  See id.  The first instance in which the Veteran mentioned wrist pain or arthritis was in April 2001.  As noted above, the examiner found evidence of arthritis from 2000.  Unlike the hands and elbow, there is no treatment for or complaint of wrist pain in the 25 years after service.  The Veteran has referred to arthritis in his fingers/hands and wrists differently.  He stated that the pain in his hands began three months after service but made no similar statement about his wrists.  Furthermore, the Veteran understood the process and filed claims for other disabilities in 1976 but did not file a claim for his wrists, suggesting he was not experiencing symptoms in his wrists at that time.  Therefore, the evidence does not show an in-service incurrence of wrist pain, injury, or arthritis.      

While there is no evidence on which to find direct service connection, the Veteran asserted that his wrist disability could be causally related to his service-connected back and/or thumb arthritis.  In August 2014, the examiner provided a negative opinion on any relationship between wrist disabilities and back or thumb arthritis.  The examiner concluded that the Veteran's bilateral wrist conditions were less likely than not caused by or related to his service-connected traumatic arthritis of the spine and thumbs.  The examiner explained that arthritis of the lumbosacral spine and thumbs does not spread, and there is no anatomical or physiological correlation of arthritis of the spine or thumbs to the wrist condition.  The examiner also concluded it was less likely than not that traumatic arthritis of the lumbosacral spine or thumbs permanently worsened the bilateral wrist condition beyond the natural progression due to the lack of relationship between these joints with activity and weight bearing, as they move independently.  

The Veteran's representative has argued that the opinion was in favor of service connection because the first sentence of the last paragraph in the opinion left out the word "more" or "less" in front of "likely."  This sentence, when considered in the context of the entire opinion, indicates that the appropriate word was "less" likely and the opinion is against a causal relationship to service-connected back and thumb arthritis.  There are no other medical opinions of record addressing the question of secondary service connection.  Although the Veteran reported being told arthritis could spread, he did not identify or present any medical evidence to support that contention, and he is not competent to determine the etiology of arthritis.  See Jandreau, 492 F.3d at 1377.  Therefore, this decision rests on the negative medical opinion on any relationship to the service-connected back and thumb disabilities.  

As the evidence shows no in-service incurrence to the wrists and no causal relationship to service-connected disabilities, service connection is not established.  See 38 C.F.R. §§ 3.303, 3.307, 3.310.      

Elbows

The criteria for service connection for disabilities of the elbows have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence is against finding a current disability of the right elbow.  There is no medical evidence diagnosing arthritis or any other disability in the right elbow.  The VA examiners in April 2012 and November 2013 diagnosed a strain left elbow but made no mention of the right elbow.  To the extent that the Veteran noted pain in the joints generally, to include the right elbow, pain alone is not compensable without an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In a letter dated October 1992, the Veteran mentioned that he seemed to have developed arthritis in his right elbow.  There is no medical evidence showing right elbow arthritis, and the Veteran is not competent to diagnose such without medical education or training.  See Jandreau, 492 F.3d at 1377.  Moreover, the comment was prior to the period on appeal and does not show current symptoms.    

Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, analysis of the other elements of service connection is not necessary and the right elbow claim must be denied.  See id.  

There is evidence showing a left elbow disability.  As noted, the examiners diagnosed a strain left elbow.  In an addendum to the November 2013 examination, the examiner reviewed x-rays and noted the left elbow reflected a tiny calcification/ossification posterior to the current process that may represent minimal calcific tendinitis.  

The evidence also shows an in-service injury to the left elbow.  In his October 1955 enlistment examination, the examiner noted a scar on the left elbow but there was no left elbow disability shown at that time.  Thus, the Veteran's left elbow is considered sound upon entry.  See 38 C.F.R. § 3.304(b).  While there is evidence that the Veteran broke his elbow prior to service, the presumption of soundness cannot be rebutted.  See id.  During his August 1975 exit examination, the Veteran noted painful or trick shoulder or elbow and explained that he had experienced pain in his elbow, which he attributed to the prior break.  This evidence shows additional pain from either aggravation or an additional injury in service, and the second prong of the presumption of soundness cannot be rebutted.  See 38 C.F.R. § 3.304(b).  Therefore, the Veteran's incurred a left elbow injury in service.

Despite an in-service injury, the evidence does not show that the current disability is causally related to service.  The April 2012 VA examiner concluded that the current left elbow disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner also found that the Veteran's preexisting left elbow condition was not aggravated beyond the natural progression by military service.  The examiner explained that the Veteran's complaints are more age related osteoarthritic symptoms, as he is over 73 years of age.  

VA treatment records show arthritis in many joints of his body but not the left elbow specifically.  As such, sections 3.307 and 3.309 do not apply because the Veteran does not have a chronic disease of the left elbow.  See 38 C.F.R. §§ 3.307, 3.309.  In an August 1993 examination, the Veteran reported no knowledge of arthritis but he occasionally had soreness or aching in his left elbow.  In a November 1994 statement, he again reported pain in his elbow.  Connection to service cannot be proved with lay statements of continuity of symptomatology in this case, because the left elbow disability is not a chronic disease enumerated in 38 U.S.C.A. § 1112.  See Walker, 708 F.3d at 1331.  The examiner's opinion that the current disability is more likely age-related is more probative than the Veteran's statement of occasional symptoms and pain almost 20 years after service.
    
Additionally, the Veteran asserted that the arthritis service-connected in his spine and thumbs may have spread to his elbows.  As mentioned, there is no medical evidence of arthritis in his left elbow.  Moreover, the August 2013 examiner concluded that the Veteran's elbow condition was less likely than not caused by, related to, or permanently worsened by his service-connected traumatic arthritis of the spine and thumbs.  The examiner explained that arthritis of the lumbosacral spine and thumbs does not spread, there is no anatomical or physiological correlation of arthritis of the spine or thumbs to the elbow condition, and the joints move independently of each other with no shared activity or weight bearing.  The Veteran is not competent to diagnose arthritis or determine the etiology of his left elbow disability because this requires specialized medical training to understand the complexities of the musculoskeletal symptom.  See Jandreau, 492 F.3d at 1377.

The preponderance of the evidence is against a finding of a current right elbow disability, an in-service incurrence to the wrists, a causal relationship between the left elbow and service, and a nexus between the service connected spine and thumbs and the wrists or left elbow.  See 38 C.F.R. §§ 3.102, 3.303.  The Veteran was afforded the benefit of the doubt, but service connection cannot be granted.  See id.

ORDER

Service connection for arthritis of the wrists is denied.

Service connection for a bilateral elbow disability is denied.


REMAND

In a statement dated February 2004, the Veteran reported that arthritis in his hands started three months after retirement from the military.  Private treatment from 1987 shows a formal diagnosis of arthritis in the hands.  Private treatment from April 2004 notes arthritis and hand aches for 30 to 40 years.  However, the VA examiner in September 2009 explained that the mild arthritic changes in the fingers were out of proportion with those in the thumbs and were more commiserate with age.  The November 2013 examiner found that arthritis in the hands was not related to service because there was no documented treatment in service but did not consider whether arthritis could have begun in service and manifest in the next year.  An addendum opinion is necessary so the medical provider can consider all evidence of record and theories of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).      

The Board remanded the issue of service connection for hearing loss, and the AOJ granted service connection and an initial 10 percent rating for hearing loss in a June 2014 decision.  The appeal of the issue of service connection ended with the grant.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  However, in July 2014, the Veteran filed a Notice of Disagreement with the assigned disability rating for hearing loss.  Because a statement of the case (SOC) has not yet been provided, the Board has no discretion, and the issue of higher initial rating must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a VA examiner, different from the November 2013 and August 2014 examiner, to provide answers to the following:

a. Is arthritis in the Veteran's hands at least as likely as not related to service?

b. Did arthritis in the hands at least as likely as not have its onset during active service (November 1955 to December 1975)? Or, is the hand arthritis more likely age-related or attributable to other causes?

Please consider all lay and medical evidence of record and take note of the Veteran's February 2004 statement of onset three months after service, medical evidence of diagnosis in 1987, the note from a private provider in April 2004 of arthritis for 30 to 40 years, and the note from a September 2008 examiner that arthritis in the fingers is commiserate with age.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

2. Provide the Veteran with a statement of the case as to the issue of an initial rating in excess of 10 percent for hearing loss.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  The Board intimates no opinion as to the outcome of this case.

3. Issue a supplemental statement of the case on the issue of service connection for arthritis of the hands and return the case to the Board, if the benefits are not granted.  The issue of an increased rating for hearing loss should be returned to the Board only if a substantive appeal is timely filed after the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


